DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed 12/18/2019 and the preliminary amendments filed 12/18/2019 and 4/6/2021. In the preliminary amendment filed 12/18/2019, claims 3 and 4 were amended, and no claims were added or cancelled. In the preliminary amendment filed 4/6/2021, claim 1 was amended, and no claims were added or cancelled. 
Claims 1-4 are pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The present application is a national stage application of PCT application number PCT/JP2018/004786, filed February 13, 2018, and claims foreign priority to Japanese Patent Application No. 2017-048421 filed March 14, 2017. 
The examiner acknowledges that a certified copy of Japanese application number No. 2017-048421 has been retrieved (on 9/13/2019, in Japanese), as required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgment is made of the information disclosure statement filed 9/13/2019, which complies with 37 CFR 1.97. As such, the information disclosure statement has been placed in the application file and the information referred to therein has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(3) because Figures 1, 3a, 3b, and 4 include letters which do not measure at least .32 cm. (1/8 inch) in height (see, e.g., many of the lowercase and subscript characters in FIGs. 1, 3a, 3b, and 4). See MPEP 507 (A) and 37 CFR 1.84(p)(3): Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: amended claim 1, as amended in the preliminary amendment filed 4/6/2021, does not appear to have support in the originally filed specification filed on 12/18/2019 (or the specification of parent application PCT application number PCT/JP2018/004786, filed February 13, 2018). There does not appear to be any discussion of “the connection units do not include a negative-weighting resistance element being a resistance element having resistance value” or “the negative-dedicated connection units are the connection units connecting one of the input unit and one of the output unit with the negative-weighting resistance element and do not include the positive-weighting resistance element” in these specifications. In particular, the instant specification, and the specification of parent application PCT/JP2018/004786 are both silent regarding any “connection units do not include a negative-weighting resistance element being a resistance element having resistance value” or “the negative-dedicated connection units … do not include the positive-weighting resistance element” features recited in amended claim 1. Further, it is not clear that the foreign priority application, Japanese Patent Application No. 2017-048421 filed March 14, 2017, provides antecedent basis for the above-noted limitations added to claim 1 in the preliminary amendment filed 4/6/2021. As noted above, while a certified copy of Japanese application number No. 2017-048421 was retrieved on 9/13/2019, this document is in Japanese. As such, absent an English translation of the foreign priority application, it is unclear as to whether that application provides antecedent basis for the above-noted limitation added to claim 1. Appropriate correction is required.
The specification is also objected to because in the “BACKGROUND ART” section in paragraphs 3-4 of the specification and in paragraphs 32 and 37, reference is made to “Patent Document 1” and “Patent Document 1: JP 2009-282782 A”. 
The listing of the patent application references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references listed in paragraphs 3-4, 32 and 37 of applicant’s specification were also submitted in an information disclosure statement, or have been cited by the examiner on form PTO-892, they have not been considered. Appropriate correction is required.
The specification also includes numerous grammatical errors. For instance, in paragraph 5, “On the other hand, the resistance value as the aforementioned connection unit is constant (that is, the resistance value is fixed) at each connection unit.” is grammatically incorrect and should read “On the other hand, the resistance value [[as]] at the aforementioned connection unit is constant (that is, the resistance value is fixed) at each connection unit.”. Also, for example in paragraph 8, “a input signal” is grammatically incorrect and should read “an [[a]] input signal”. Additionally, for example, in paragraphs 18 and 20, “Fig. 3a and 3b are figures indicating a part and the like of the neural network” and “Fig. 3 is a part and the like of the neural network circuit.” are grammatically incorrect and appear to be missing one or more words in and/or around the phrase “a part and the like”. Further, for example, in paragraph 22, “Then, it is said that brain generally performs various types of information process with the flows of these electrical signals between the neurons.” is grammatically incorrect. It appears that the word “a” or the” is missing between “that” and “brain”, and that “process” should read “processing”. Also, for example, at the end of the first sentence of paragraph 23, “(n is a natural number.” is missing a parenthesis and should read “(n is a natural number.)” Lastly, for instance, the last sentence of paragraph 31 “Note that, the connection unit CN11 and the like at which only the positive voltage lines are connected each other are equivalent to an example of ‘positive-dedicated connection units’ according to the present invention, and the connection unit CN13 and the like at which only the negative voltage lines are connected each other are equivalent to an example of ‘negative-dedicated connection units’ according to the present invention.” is grammatically incorrect and appears to missing one or more words in the phrases “and the like at which only the”. Appropriate correction is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited. The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because the acronyms and abbreviations FC, SS, NR and CN are stated, but not spelled out or defined in the abstract. Correction is required

Claim Objections
Claims 1-4 are objected to because of the following informalities: 
In line 5 of claim 1, the recitation of “a input signal” is grammatically incorrect and should read “an [[a]] input signal”. Appropriate correction is required.
In claim 1, the recitation of “the positive-dedicated connection units are the connection units connecting one of the input unit and one of the output unit with a positive-weighting resistance element being a resistance element having resistance value corresponding only to a positive weighting coefficient as the brain function; and 
the connection units do not include a negative-weighting resistance element being a resistance element having resistance value corresponding only to a negative weighting coefficient as the brain function” appear to be missing the word “a” between “having” and “resistance” in the terms “having resistance”. Appropriate correction is required.
	Also, claims 2-4 which each depend directly or indirectly from claim 1, are objected to based on their respective dependencies from claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
a plurality of (n) input units each configured to receive a input signal,
a plurality of (m, and n = m is included) output units each configured to output an output signal, and
(n x m) connection units each configured to connect one of the input units to one of the output units in claim 1.
Regarding claim 1 and the above-noted three-prong test, the recited plurality of input units is a generic placeholder, configured to receive a input signal is functional language, and there is no recitation in the claim of sufficient structure to perform the receiving. Also in claim 1, the recited plurality of (m, and n = m is included) output units is a generic placeholder, configured to output an output signal is functional language, and there is no recitation in the claim of sufficient structure to perform the outputting. Lastly in claim 1 the recited connection units is a generic placeholder, configured to connect one of the input units to one of the output units functional language, and there is no recitation in the claim of sufficient structure to perform the connecting.
A review of the specification shows that the corresponding structure for the “plurality of input units” and “plurality of … output units” is not described in the specification for the 35 U.S.C. 112(f) limitations. 
Regarding the above-noted input and output units recited in claim 1: 
Regarding the “plurality of input units” and “plurality of … output units” recited in claim 1, aside from paragraphs 8-9 and 16 of Applicant’s specification, which merely repeat the language of claim 1, and paragraph 28, which states, with reference to the neurons NR shown in FIG. 3a, “the input-side neurons NRi1 to NRi4 to which the input data Ii to I4 are respectively input are mutually connected to the output-side neurons NRo1 to NRo3 from which the output data O1 to O3 are respectively output. That is, the input-side neuron NRi1 is connected to all of the output-side neurons NRo1 to NRo3, the input-side neuron NRi2 is also connected to all of the neurons NRo1 to NRo3, the input-side neuron NRi3 is also connected to all of the neurons NRo1 to NRo3, and the input side neuron NRi4 is also connected to all of the neurons NRo1 to NRo3. … neurons NRi1 to NRi4 are equivalent to an example of ‘input units’ according to the present invention, and the neurons NRo1 to NRo3 are equivalent to an example of ‘output units’ according to the present invention”, the specification does not identify corresponding algorithms or special-purpose computer hardware for performing any of the recited input or output units’ receiving or outputting functions. The above-noted examples are the only mentions of any input or output units in applicant’s specification. As such, the specification does not identify corresponding algorithms or special-purpose computer hardware for performing the claimed determining operations that the claimed input and output units of claim 1 are used “to receive a [sic – an] input signal” and “to output an output signal”, respectively. The examiner further notes that the above-listed paragraphs of the specification are the only mentions of any “input units” or “output units” in applicant’s specification. Accordingly, for these claim limitations, the written description fails to disclose both an algorithm(s) and special-purpose computer hardware to perform the algorithm(s). For more information, see MPEP § 2181.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) “connection units” limitations:
Regarding the “connection units” recited in claim 1, in addition to paragraphs 8-17 of Applicant’s specification, which essentially repeat the language of claims 1-4, with reference to the connection units CN shown in FIG. 3b, paragraph 30 states, “In Fig. 3(b), a connection unit CN11 that connects the neuron NRo1 to the neuron NRo1 is formed by the positive voltage line Li1+, the negative voltage line Li1-, the positive voltage line Lo1+, and the negative voltage line Lo1-, a connection unit CN12 that connects the neuron NRi1 to the neuron NRo2 is formed by the positive voltage line Li1+, the negative voltage line Li1-, the positive voltage line Lo2+, and the negative voltage line Lo2-, and a connection unit CN13 that connects the neuron NRi1 to the neuron NRo3 is formed by the positive voltage line Li1 +, the negative voltage line Li1-, the positive voltage line Lo3+, and the negative voltage line Lo3-.”
 Since claim 1 is interpreted under 35 U.S.C. 112(f), and applicant’s specification describes that the recited connection units are formed by positive and negative “voltage lines” that are components of a circuit and paragraphs 17 and 29-31 of the specification disclose “the connection units are each constituted by the positive-dedicated connection units and the negative-dedicated connection units, … the connection units in a … apparatus including an analog-type neural network circuit” [i.e., connection units are in an apparatus including circuitry], “the neural network circuit SS according to the first embodiment comprises four positive voltage lines Li1+ to Li4+, four negative voltage lines Li1- to Li4-, three positive voltage lines Lo1 + to Lo3+, and three negative voltage lines Lol- to Lo3-.”, “In Fig. 3(b), a connection unit CN11 that connects the neuron NRo1 to the neuron NRo1 is formed by the positive voltage line Li1+, the negative voltage line Li1-, the positive voltage line Lo1+, and the negative voltage line Lo1-, a connection unit CN12 that connects the neuron NRi1 to the neuron NRo2 is formed by the positive voltage line Li1+, the negative voltage line Li1-, the positive voltage line Lo2+” and “in the neural network circuit SS … in Fig. 3(b), it is predetermined which voltage lines included in each connection unit CN are to be connected by the aforementioned resistance element so that the number of the connection unit CN11 and the like at which the positive voltage lines are connected each other is the same as the number of the connection unit CN13 and the like at which the negative voltage lines are connected each other in the entire neural network circuit SS” [i.e., connection units CN include voltage lines/wiring], the aforementioned connection units are being interpreted as hardware (i.e., circuitry, wiring, electrical lines) capable of connecting components, such as neural network neurons and input and output units.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
Independent claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
In particular, and as previously noted, the claim limitations “a plurality of (n) input units each configured to receive a input signal” and “a plurality of (m, and n = m is included) output units each configured to output an output signal” in claim 1 invoke 35 U.S.C. 112(f). However, as noted above, the written description of the current application fails to disclose the corresponding structure, material, or acts for performing each of the above-identified claimed functions and to clearly link the structure, material, or acts to the function. In particular, for each of the claimed functions, the written description fails to disclose both an algorithm(s) and special-purpose computer hardware to perform the algorithm. For more information, see MPEP § 2181.
Accordingly, claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Also, as noted above, the claim limitations “the connection units do not include a negative-weighting resistance element being a resistance element having resistance value” and “the negative-dedicated connection units are the connection units connecting one of the input unit and one of the output unit with the negative-weighting resistance element and do not include the positive-weighting resistance element” were added to claim 1 in the preliminary amendment filed 4/6/2021. However, the written description of the current application fails to disclose the above-identified limitations. 
The specification, and that of the parent application PCT application number PCT/JP2018/004786, does not describe the negative limitations of “the connection units do not include a negative-weighting resistance element being a resistance element having resistance value” or “the negative-dedicated connection units are the connection units connecting one of the input unit and one of the output unit with the negative-weighting resistance element and do not include the positive-weighting resistance element.” See MPEP § 2173.05(i): “Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. … The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.”
However, the specification is silent regarding “the connection units do not include a negative-weighting resistance element being a resistance element having resistance value” and “the negative-dedicated connection units … do not include the positive-weighting resistance element”. The original specification and that of the priority application is silent regarding “the connection units do not include a negative-weighting resistance element being a resistance element having resistance value” and “the negative-dedicated connection units are the connection units connecting one of the input unit and one of the output unit with the negative-weighting resistance element and do not include the positive-weighting resistance element” as recited in amended claim 1. Nowhere does the specification mention, let alone describe that any “connection units do not include a negative-weighting resistance element being a resistance element having resistance value” (i.e., connection units explicitly exclude a negative-weighting resistance element) or that any “negative-dedicated connection units … do not include the positive-weighting resistance element” (i.e., negative-dedicated connection units explicitly exclude a positive-weighting resistance element), as recited in amended claim 1. Accordingly, claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claims 2-4 which each depend directly from claim 1, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement under the same rationale as claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As discussed above, in independent claim 1, the limitations “a plurality of (n) input units each configured to receive a input signal” and “a plurality of … output units each configured to output an output signal” invoke 35 U.S.C. 112(f). However, as also discussed above with regard to the rejection of claim 1 under 35 U.S.C. 112(a), the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, the specification fails to clearly link the structure, material, or acts to the function for the limitations “a plurality of (n) input units each configured to receive a input signal” and “a plurality of (m, and n = m is included) output units each configured to output an output signal” in claim 1. However, as noted above, there is insufficient disclosure in the specification of algorithms and specific computer hardware for implementing the claimed input units and output units. As such, the above-noted limitations recited in claim 1 are indefinite. Therefore, claim 1 is indefinite and is rejected under 35 U.S.C. 112(b) for at least this reason. For the purposes of determining patent eligibility and comparison with the prior art, the examiner is interpreting “a plurality of (n) input units each configured to receive a input signal” and “a plurality of (m, and n = m is included) output units each configured to output an output signal” as any hardware or software modules or neurons/nodes/neural units capable of receiving input and producing, generating, communicating or transmitting output, respectively.
Claim 1 recites “the function of the self-learning is the function makes the fixed-weighting-sign learning apparatus learn in a manner such that data output from the input unit, as a result of re-inputting the output data to the fixed-weighting-sign learning apparatus from the output unit, matches the original input data” in lines 11-15. There are multiple antecedent and grammatical issues with this recitation that make the recitation unclear. First, it is unclear whether “the function” refers to “a brain function” previously introduced in line 3 (which does not recite any “self-learning”) or to the “self-learning-type fixed-weighting-sign learning apparatus” recited in the preamble in line 1 of the claim. For examination purposes, “the function of the self-learning” is being interpreted as any function or purpose of the previously-introduced “self-learning-type fixed-weighting-sign learning apparatus”. Second, there is insufficient antecedent basis for the limitation “the original input data” recited in lines 14-15 of the claim. Applicant did not previously introduce any “original input data” in this claim. Applicant previously introduced “input data” in lines 5-6 of claim 1. If supported by the original specification, the examiner suggests amending claim 1 to either recite “original input data” in lines 5-6 or to recite “the 
Also, claims 2-4, which each depend directly or indirectly from claim 1, are rejected under 35 U.S.C. 112(b) as being indefinite under the same rationale as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature Yakopcic et al. ("Memristor crossbar deep network implementation based on a convolutional neural network." 2016 International joint conference on neural networks (IJCNN). IEEE, 2016: 963-970 hereinafter “Yakopcic”) in view of non-patent literature Hasan et al. ("Enabling back propagation training of memristor crossbar neuromorphic processors." 2014 International Joint Conference on Neural Networks (IJCNN). IEEE, 2014: 21-28, hereinafter “Hasan”).
With respect to claim 1, Yakopcic discloses the invention as claimed including a self-learning-type fixed-weighting-sign learning apparatus (aside from repeating the claim language in paragraphs 1, 7-8, 17 and mentioning a “self-learning function” in paragraphs 9 and 26, applicant’s specification does not define “a self-learning-type fixed-weighting-sign learning apparatus”. Paragraphs 5, 26 and 37 of the specification state “resistance value as [sic – at] the aforementioned connection unit is constant (that is, the resistance value is fixed) at each connection unit”, “The self-learning control unit … controls the neural network NW so that data output from its input side, as a result of re-inputting the output data as the entire neural network NW to the neural network NW from its output side, matches the original input data I, in order to perform the self-learning function” and “multilayering … with the addition of a three-layered back propagation algorithm … confirmed that high functionality would be expected as long as sufficient time was spent for learning.” Therefore, “a self-learning-type fixed-weighting-sign learning apparatus”, under the broadest reasonable interpretation (BRI), in light of the specification, is any device, apparatus or circuitry including units with specific, predetermined or fixed resistances that can train itself - i.e., self-learning – by receiving output data as input/feedback to the device’s learning/training function, such as by back propagation) (see, e.g., Abstract and page 963, “memristor crossbar implementation of a deep Convolutional Neural Network (CNN)” [i.e., learning apparatus], “Voltage pulses can be applied to memristors to alter their conductivity and tune them to a specific resistance state”, “ex-situ training where a leaning algorithm generates the weights in software, and then these values are directly programmed into the crossbar … memristor conductance values are predetermined using an ex-situ training process [i.e., specific/fixed/predetermined resistance/conductance weighting] … benefit of ex-situ training is that any training algorithm can be used to learn the input data set. If a core is to be reprogrammed multiple times for different applications, ex-situ training is useful since any existing set of weights can be directly downloaded … We use a feedback process to program these crossbars to ensure that memristor devices … are correctly programmed.”, “the memristor crossbar can easily account for kernels that have both positive and negative values.” [i.e., a self-training/learning apparatus using fixed, signed – positive or negative, weights/weighting]) comprising:
an analog-type neural network circuit corresponding to a brain function (see, e.g., Abstract and pages 963-964, “the analog crossbar circuits in this paper can highly parallelize the recognition phase of a CNN algorithm … a memristor based circuit for implementing CNN recognition … a circuit for precise memristor based analog convolution.”, “memristors have the potential to be fabricated with a synaptic density greater than that of brain tissue”, “CNNs to recognize digits, alpha-numerals, Chinese characters, and traffic signs … CNNs have also been designed to imitate human visual processing” [i.e., an analog neural network/CNN circuit corresponding to image recognition/visual processing – a brain function]), wherein the neural network circuit comprises:
a plurality of (n) input units each configured to receive a input signal equivalent to input data (as indicated above “a plurality of (n) input units each configured to receive a input signal” has been interpreted to be any hardware or software modules or neurons/nodes/neural units capable of receiving input) (see, e.g., FIG. 1 – depicting a “CNN Block Diagram” including units/neurons in a “Connected Layer” that receive input signals from a feature extraction layer and pages 963-964 and 967, “a memristor crossbar is capable of performing N×M convolution operations in parallel (where N is equal to the number input maps and M is equal to output maps in a given layer in the CNN system). … each layer of the network receives an input from the immediate previous layer.”, “Each target image will be applied at the input rows x1,…,x25 and -x1,…,-x25” [i.e., a plurality of input units each configured to receive input data]);
a plurality of (m, and n = m is included) output units each configured to output an output signal equivalent to output data (as indicated above, “a plurality of … output units each configured to output an output signal” has been interpreted to be any hardware or software modules or neurons/nodes/neural units capable of producing, generating, communicating or transmitting output) (see, e.g., FIG. 1 – depicting a “CNN Block Diagram” including units/nodes in a “Connected Layer” including nodes/units that output signals as “Outputs” and pages 963-964, “a memristor crossbar is capable of performing N×M convolution operations in parallel (where … M is equal to output maps in a given layer in the CNN system). … The outputs of the convolution and subsampling layers … In the classification layer, the output node with the highest value designates the class assigned to a given input image” [i.e., output units/nodes configured to output a signal equivalent to output data – a class]); and …
the function of the self-learning is the function makes the fixed-weighting-sign learning apparatus learn in a manner such that data output from the input unit, as a result of re-inputting the output data to the fixed-weighting-sign learning apparatus from the output unit, matches the original input data (as indicated above, “the function of the self-learning” has been interpreted as any function or purpose of the previously-introduced apparatus. As also indicated above, the “self-learning-type fixed-weighting-sign learning apparatus”, under the BRI, in light of the specification, is any device, apparatus or circuitry including units with specific, predetermined or fixed resistances that can train itself by receiving output data as input/feedback to the device’s learning/training function. As further indicated above, “the original input data” has been interpreted as the previously-introduced “input data”) (see, e.g., pages 963, 966 and 969, “In the system we are proposing, the memristor conductance values are predetermined using an ex-situ training process. The key benefit of ex-situ training is that any training algorithm can be used to learn the input data … We use a feedback process to program these crossbars to ensure that memristor devices … are correctly programmed” [i.e., crossbar circuit/apparatus is programmed by self-training/learning to match input data], “In this circuit, the feedback memristor Mg is held at a constant value … programming process to determine that a memristor is programmed … If resistance is to be decreased, a positive write pulse will be applied to the memristor Mt, and if the resistance is to be increased, a negative pulse will be applied. This process will be repeated … This iterative process is what drives the feedback programming system.”, “these training conditions results in 92% classification accuracy. The next step … is to test the accuracy of the memristor based CNN recognition system … When testing the simulated memristor crossbars, an accuracy of 91.8% was achieved. … the feedback programming circuit in Fig. 4 tracks a voltage to determine if programming is successful, the programming precision value α is measured” [i.e., function of the self-training/learning is accurately/precisely matching input data by iteratively re-inputting/feeding back output data to the circuit/apparatus to train/make the circuit/apparatus learn such that programming is successful - output data from the input unit precisely matches the input data]).
Although Yakopcic substantially discloses the claimed invention, Yakopcic is not relied on to explicitly disclose (n x m) connection units each configured to connect one of the input units to one of the output units,
the (n x m) connection units comprise positive-dedicated connection units and negative-dedicated connection units,
the positive-dedicated connection units are the connection units connecting one of the input unit and one of the output unit with a positive-weighting resistance element being a resistance element having resistance value corresponding only to a positive weighting coefficient as the brain function; and 
the connection units do not include a negative-weighting resistance element being a resistance element having resistance value corresponding only to a negative weighting coefficient as the brain function; and
the negative-dedicated connection units are the connection units connecting one of the input unit and one of the output unit with the negative-weighting resistance element and do not include the positive-weighting resistance element.
In the same field, analogous art Hasan teaches (n x m) connection units each configured to connect one of the input units to one of the output units (as indicated above, the “connection units” have been interpreted to be any hardware (i.e., circuitry, wiring, electrical lines) capable of connecting components, such as neural network neurons/nodes and input and output units) (see, e.g., FIG. 4 – showing a “Schematic of the neural network” and a memristor crossbar based circuit where an m x n matrix of connection units/lines connect each one of the “inputs” to an “output” and pages 22-23, “In the first neuron circuit (Fig. 1(a)), each input is connected through a pair of memristors to a comparator”, “The output of the comparator represents the neuron output. … If the conductance of the memristor connected with an input signal is greater that the conductance of the memristor connected with the corresponding inverted signal, then the pair of memristors represents a positive weight (otherwise they represent a negative weight). The output of inverter pair represents the neuron output. … Fig. 4 shows a memristor crossbar based circuit to evaluate the outputs of the neural network in Fig. 3. There are two memristor crossbars in this circuit, each representing a layer of neurons.” [i.e., connection units/memristors for each input unit to connect one of the input neurons to one of the output neurons/output units])
the (n x m) connection units comprise positive-dedicated connection units and negative-dedicated connection units (see, e.g., pages 22-23, “If the conductance of the memristor on the positive input to the comparator is higher than the other memristor, then the pair the pair of memristors represents a positive synaptic weight. The inverse represents a negative synaptic weight.” [i.e., the memristors/connection units include positive- and negative-dedicated units]),
the positive-dedicated connection units are the connection units connecting one of the input unit and one of the output unit with a positive-weighting resistance element being a resistance element having resistance value corresponding only to a positive weighting coefficient as the brain function (see, e.g., pages 21 and 23, “Just as chemical pulses alter synaptic weights in brain tissue, voltage pulses can be applied to memristors to alter their conductivity. Physical memristors can be laid out in a high density grid known as a crossbar [11]. Using this layout, memristors have the potential to be fabricated with a synaptic density greater than that of brain tissue” [i.e., crossbar of memristors/resistance elements whose conductances/resistances correspond to weights of a brain function], “If the conductance of the memristor connected with an input signal is greater that the conductance of the memristor connected with the corresponding inverted signal, then the pair of memristors represents a positive weight … The output of inverter pair represents the neuron output.” [i.e., the positive memristors/connection units are the resistance elements/memristors connecting the input unit/signal and output unit/neuron output and have a conductance/resistance value corresponding to a positive weight/weighting coefficient]); and 
the connection units do not include a negative-weighting resistance element being a resistance element having resistance value corresponding only to a negative weighting coefficient as the brain function (as indicated above, applicant’s specification does not define what is meant by “the connection units do not include a negative-weighting resistance element being a resistance element having resistance value”. Paragraph 31 of applicant’s specification states “the connection unit CN13 and the like at which only the negative voltage lines are connected each other are equivalent to an example of ‘negative-dedicated connection units’ according to the present invention.” As also indicated above, “the connection units” have been interpreted to be any hardware capable of connecting components, such as neural network neurons/nodes and input and output units. Therefore, “the connection units do not include a negative-weighting resistance element being a resistance element having [a] resistance value”, under the BRI, in light of the specification, are any connection units/hardware elements that are mutually exclusive with resistance elements/units having a negative resistance/conductance value/weight) (see, e.g., pages 21-23, “Just as chemical pulses alter synaptic weights in brain tissue, voltage pulses can be applied to memristors to alter their conductivity.” [i.e., crossbar of memristors/resistance elements whose conductances/resistances correspond to weights of a brain function], “If the conductance of the memristor connected with an input signal is greater that the conductance of the memristor connected with the corresponding inverted signal, then the pair of memristors represents a positive weight. The inverse represents a negative synaptic weight. The output of inverter pair represents the neuron output.”” [i.e., the positive weight memristors/connection units exclude/are mutually exclusive with negative resistance element/memristor representing a negative weight/weighting coefficient]); and
the negative-dedicated connection units are the connection units connecting one of the input unit and one of the output unit with the negative-weighting resistance element and do not include the positive-weighting resistance element (as indicated above, applicant’s specification does not define what is meant by “negative-dedicated connection units … do not include the positive-weighting resistance element”. Paragraph 31 of applicant’s specification states “the connection unit CN13 and the like at which only the negative voltage lines are connected each other are equivalent to an example of ‘negative-dedicated connection units’ according to the present invention.” As also indicated above, “the connection units” have been interpreted to be any hardware capable of connecting components, such as neural network neurons/nodes and input and output units. Therefore, “negative-dedicated connection units … do not include the positive-weighting resistance element”, under the BRI, in light of the specification, are connection units/hardware elements representing negative weights that are mutually exclusive with positive-weighting resistance elements/units) (see, e.g., pages 22-23, “If the conductance of the memristor connected with an input signal is greater that the conductance of the memristor connected with the corresponding inverted signal, then the pair of memristors represents a positive weight. The inverse represents a negative synaptic weight. The output of inverter pair represents the neuron output.” [i.e., the negative weight memristors/connection units exclude/are mutually exclusive with positive weight resistance elements/memristors]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yakopcic to incorporate the teachings of Hasan to provide “circuits to train a cascaded set of memristor crossbars representing a multi-layered neural network” where the circuits are able to “implement back-propagation training and … enable on-chip training of memristor crossbars.” (See, e.g., Hasan, Abstract and page 21). Doing so would have allowed Yakopcic to use Hasan’s circuits “to overcome the effect of device variability and alternate current paths within crossbars being used as neural networks” and “to enable the design of highly energy efficient and compact neuromorphic processing systems that can be trained to implement large deep networks”, as suggested by Hasan (See, e.g., Hasan, Abstract and page 21). 

With respect to claim 2, as discussed above, Yakopcic in view of Hasan teaches the apparatus of claim 1.
Yakopcic further discloses wherein the number of the positive-dedicated connection units and the number of the negative-dedicated connection units are the same (see, e.g., FIG. 8 – showing and a memristor circuit with an equal number of positive x1,1…x25,1 connection units and negative -x1,1 .. -x25,1 connection units and pages 967-968, “at the input rows x1,…,x25 and -x1,…,-x25” [i.e., a same number of x1… x25 positive and -x1…-x25 connection units], “the memristor based CNN design … a single crossbar can carry out M×N convolutions in Y cycles, where Y is equal to the total number of samples in the convolution output map. Fig. 8 shows the circuit that is used to complete this operation. Each column in the crossbar holds 6 kernels each stored in a group of 50 memristors (plus a single bias memristor).” [i.e., an equal number of positive- and negative-dedicated connection units/memristors]).
Alternatively, Hasan also teaches wherein the number of the positive-dedicated connection units and the number of the negative-dedicated connection units are the same (see, e.g., FIG. 1(a) – showing an “implementation of memristor-based neuron circuit” with a same number of +/positive-dedicated and -/negative dedicated memristors/connection units and pages 22-23, “In the first neuron circuit (Fig. 1(a)), each input is connected through a pair of memristors [i.e., same number of + and – memristors as shown in FIG. 1(a)] to a comparator. If the conductance of the memristor on the positive input to the comparator is higher than the other memristor, then the pair of memristors represents a positive synaptic weight. The inverse represents a negative synaptic weight. … In the second neuron circuit (Fig. 1(b)), each input signal and its complemented form (same magnitude but opposite polarity) are applied to a column of memristors. If the conductance of the memristor connected with an input signal is greater that the conductance of the memristor connected with the corresponding inverted signal, then the pair of memristors represents a positive weight (otherwise they represent a negative weight).” [i.e., each pair of memristors/connection units includes a same number of +/positive and -/negative connection units]).
The motivation to combine Yakopcic and Hasan is the same as discussed above with respect to claim 1.

With respect to claim 3, as discussed above, Yakopcic in view of Hasan teaches the apparatus of claim 1.
Although Yakopcic substantially discloses the claimed invention, Yakopcic is not relied on to explicitly disclose wherein the positive-dedicated connection units and the negative-dedicated connection units are uniformly randomly distributed in the (n x m) connection units.
In the same field, analogous art Hasan teaches wherein the positive-dedicated connection units and the negative-dedicated connection units are uniformly randomly distributed in the (n x m) connection units (see, e.g., FIG. 1(a) – showing an “implementation of memristor-based neuron circuit” with a uniform distribution of +/positive-dedicated and -/negative dedicated memristors/connection units and pages 22-23, “In the first neuron circuit (Fig. 1(a)), each input is connected through a pair of memristors [i.e., same number of + and – memristors as shown in FIG. 1(a)] to a comparator. If the conductance of the memristor on the positive input to the comparator is higher than the other memristor, then the pair of memristors represents a positive synaptic weight. The inverse represents a negative synaptic weight. … we are utilizing the Back-propagation algorithm [13] for updating memristor crossbar resistances … The algorithm for training a memristor cross bar based on the back-propagation is stated as: 1) Initialize the memristors with high random resistances.” [i.e., pairs of memristors/connection units uniformly distributed in the crossbar/memristor-based neuron circuit and with random initialization/distribution of +/positive and -/negative resistances for memristors/connection units]).
The motivation to combine Yakopcic and Hasan is the same as discussed above with respect to claim 1.

With respect to claim 4, as discussed above, Yakopcic in view of Hasan teaches the apparatus of claim 1.
Although Yakopcic substantially discloses the claimed invention, Yakopcic is not relied on to explicitly disclose wherein the positive-dedicated connection units and the negative-dedicated connection units are regularly distributed in the (n x m) connection units.
In the same field, analogous art Hasan teaches wherein the positive-dedicated connection units and the negative-dedicated connection units are regularly distributed in the (n x m) connection units (see, e.g., FIGs 1(a) and 4 – showing a “memristor-based neuron circuit” with regularly/evenly distributed +/positive-dedicated and -/negative dedicated memristors/connection units and a “Schematic of the neural network” with +/positive and -/negative outputs from regularly/evenly distributed connection units in the “Layer 1 crossbar” circuit and pages 22-23, “In the first neuron circuit (Fig. 1(a)), each input is connected through a pair of memristors [i.e., pairs with + and – memristors/connection units are regularly distributed] to a comparator. If the conductance of the memristor on the positive input to the comparator is higher than the other memristor, then the pair of memristors represents a positive synaptic weight. The inverse represents a negative synaptic weight. … In the second neuron circuit (Fig. 1(b)), each input signal and its complemented form (same magnitude but opposite polarity) are applied to a column of memristors. … the pair of memristors represents a positive weight (otherwise they represent a negative weight). … A neural network layer with n neurons and m inputs per neuron could be implemented using a (2m+3)×n memristor crossbar (2m memristors per column from the inputs, and 3 from the bias … … In Fig. 4, the first layer of neurons is implemented using a 9×6 crossbar. The second layer of neurons is implemented using a 15×2 memristor crossbar, where 12 of the inputs are coming from the 6 outputs of the first crossbar” [i.e., pairs of +/positive and -/negative connection units/memristors are evenly/regularly distributed in the crossbar]).
The motivation to combine Yakopcic and Hasan is the same as discussed above with respect to claim 1.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, is considered pertinent to applicant's disclosure.
For example, Zhang et al. (U.S. Patent Application Pub. No 2016/0078361 A1, hereinafter “Zhang”) discloses “a self-learning technology that takes input data and creates a model to reproduce the same data.” and “Although many unsupervised models are self-learning, such as self-calibrating models, it is necessary to occasionally redesign and rebuild these unsupervised models when significant environmental changes are reflected in the data.” (see, e.g., Zhang, paragraphs 13 and 37).
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125